





Exhibit 10.5






AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT
This Amendment No. 1 (this “Amendment”) to the Third Amended and Restated
Limited Liability Company Agreement (the “LLC Agreement”) of Station Holdco LLC
(the “Company”) shall solely be effective as of February 28, 2017. Capitalized
terms used in this Amendment and not otherwise defined herein shall have the
meanings given to such terms in the LLC Agreement.
RECITALS
WHEREAS, pursuant to Section 14.1 of the LLC Agreement, the Managing Member and
the holders of a majority of the outstanding LLC Units (other than the Managing
Member) desires to amend the LLC Agreement upon the terms and conditions
hereinafter set forth herein.
NOW, THEREFORE, the LLC Agreement is hereby amended as follows:
ARTICLE I


AMENDMENTS TO LLC AGREEMENT
 
Section 11.2 of the LLC Agreement is hereby amended to eliminate subsection (a)
thereof and to amend and restate the first sentence of subsection (c) thereof to
read as follows in its entirety:
“The Company and the Members agree that, for a period of two (2) years following
the consummation of the IPO, the aggregate number of shares of Class A Common
Stock issued or issuable in connection with awards made pursuant to the Equity
Incentive Plan, any successor plan thereto, or otherwise (other than awards made
in substitution of awards issued pursuant to the Company’s Profit Unit Plan that
were outstanding prior to the consummation of the IPO) shall not exceed 50% of
the total number of shares of Class A Common Stock reserved for issuance
pursuant to the Equity Incentive Plan.”
ARTICLE II


MISCELLANEOUS


Section 2.1    Effect on the LLC Agreement. Except as amended and modified
herein, the LLC Agreement remains in full force and effect.
        
Section 2.2    Miscellaneous. Article 15 of the LLC Agreement shall apply
mutatis mutandis to this Amendment.


[Remainder of this page is intentionally left blank]





--------------------------------------------------------------------------------









RED ROCK RESORTS, INC.    




By: /s/ MARC J. FALCONE
Name:    Marc J. Falcone
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




FI STATION INVESTOR LLC    




By: /s/ MARC J. FALCONE
Name:    Marc J. Falcone
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




FERTITTA BUSINESS MANAGEMENT LLC    




By: /s/ FRANK J. FERTITTA III
Name:    Frank J. Fertitta III
Title:    General Manager




FERTITTA BUSINESS MANAGEMENT LLC    




By: /s/ LORENZO J. FERTITTA
Name:    Lorenzo J. Fertitta
Title:    General Manager




STATION CASINOS BLOCKER I, LLC    




By: /s/ MARC J. FALCONE
Name:    Marc J. Falcone
Title:    Executive Vice President,
Chief Financial Officer and Treasurer


















[Signature Page to Amendment No. 1 to the Third Amended and Restated Limited
Liability Company Agreement]





--------------------------------------------------------------------------------







STATION CASINOS BLOCKER II, LLC    




By: /s/ MARC J. FALCONE
Name:    Marc J. Falcone
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




STATION CASINOS BLOCKER III, LLC    




By: /s/ MARC J. FALCONE
Name:    Marc J. Falcone
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




STATION CASINOS BLOCKER IV, LLC    




By: /s/ MARC J. FALCONE
Name:    Marc J. Falcone
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




STATION CASINOS BLOCKER V, LLC    




By: /s/ MARC J. FALCONE
Name:    Marc J. Falcone
Title:    Executive Vice President,
Chief Financial Officer and Treasurer






STATION CASINOS BLOCKER VI, LLC    




By: /s/ MARC J. FALCONE
Name:    Marc J. Falcone
Title:    Executive Vice President,
Chief Financial Officer and Treasurer


















[Signature Page to Amendment No. 1 to the Third Amended and Restated Limited
Liability Company Agreement]







--------------------------------------------------------------------------------







STATION CASINOS BLOCKER VII, LLC    




By: /s/ MARC J. FALCONE
Name:    Marc J. Falcone
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




STATION CASINOS BLOCKER VIII, LLC




By: /s/ MARC J. FALCONE
Name:    Marc J. Falcone
Title:    Executive Vice President,
Chief Financial Officer and Treasurer








[Signature Page to Amendment No. 1 to the Third Amended and Restated Limited
Liability Company Agreement]







